DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 07/15/2022 is acknowledged.

Claims 13-16, 28, 29, 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Daniel et al. [“Bottlebrush-Guided Polymer Crystallization Resulting in Supersoft and Reversibly 
Moldable Physical Networks”, Macromolecules, 24 February 2017 (24.02.2017), Vol.50, pages 
2103-2111].
	In the abstract, pg. 2103-2106, 2109 and 2110 and figure 1, Daniel et al. teach block copolymers comprising a first linear polymer block(tail), a brush-like polymer block, and a second linear polymer block(second tail), wherein the brush-like polymer block is positioned between the first and second linear polymer blocks, i.e., an ABA triblock copolymer with central bottlobrush B segments, and linear chain A segments.
	In pg. 2110, right col, 1st ¶, Daniel et al. teach that the liner polymer has both crystalline and amorphous characteristics.
	Regarding claim 3, Daniel et al. teach wherein each linear block is an acrylate derivative (Abstract "linear tail blocks of crystallizable poly(octadecyl acrylate-stat-docosyl acrylate)").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al., cited above.
	While Daniel et al., above, does not teach wherein each linear block is one of the linear methacrylates recited in claim 4, Daniel et al. teach the linear polymer residue to include poly(acrylate) derivatives.
	Thus, it would have been obvious to one of ordinary skill in the art to be motivated to apply one of the polyacrylate derivatives as the linear polymer residue, without undue experimentation and with a reasonable expectation of success.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. in view of Froes-Salgado et al [“Influence of the base and diluent monomer on network characteristics and mechanical properties of neat resin and composite materials”, Odontology, 12 April 2014(12.04.2014), Vol.103, pages160-168].
	In the Abstract, Daniel et al., above, teach that the brush-like polymer block comprises the reaction product of: a) first monomer having a structure represented by the 1st formula: wherein R10, when present, is hydrogen; wherein R2 is a first linear polymer residue, i.e., the bottlebrush polymer has segments with a varying degree of polymerization (DP) of poly(n-butyl acrylate) (PnBA) side chains.
	While Daniel et al. does not teach the reaction of b) a diluent monomer, on page 161, left col 2nd ¶, Froes-Salgado et al teach the addition of a diluent monomer, such as triethylene glycol dimethacrylate (TEGDMA), modulates viscosity and improves handling characteristics in a polymer systems, as well as allows for more expressive filler loadings.
	On Page 161, left col, ¶ 2nd, Froes-Salgado et al. teach that in dimethacrylate systems, such as the ones commonly used in dental composites, the viscosity of the non-polymerized material plays a major role in conversion. By combining base monomers and diluents, conversion kinetic parameters can be manipulated to maximize conversion prior to gelation, which in turn can potentially lead to higher limiting conversions.  Frees-Salgado et al. teach the addition of 25 to 50 % triethylene glycol dimethacrylate (TEGDMA) as a diluent in a polymer system used as a medical device.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to add a diluent monomer to the polymer disclosed in Daniel et al., in order to obtain the advantages taught by Froes-Salgado et al., motivated by a reasonable expectation of success.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. in view of Zhang et al. [“Anti-fouling Coatings of Poly(dimethylsiloxane) Devices for Biological and Biomedical Applications”, Journal of Medical and Biological Engineering, 01 April 2015(01.04.2015), Vol.35, pages143-155].
	Daniel et al., above does not teach wherein the brush-like polymer block is a polydimethylsiloxane derivative. However, Zhang et al. teaches polydimethylsiloxane is useful for various biomedical application due to its antifouling activity. (See Daniel 103: p2110, right col 1st ¶). 	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use polydimethylsiloxane, a brush-like polymer, as the brush-like polymer block in the polymer disclosed in Daniel et al., in order to obtain the advantages taught by Zhang et al., motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE